


116 HR 2589 RS: Unifying DHS Intelligence Enterprise Act
U.S. House of Representatives
2020-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
Calendar No. 578
116th CONGRESS2d Session
H. R. 2589
[Report No. 116–286]
IN THE SENATE OF THE UNITED STATES

October 15, 2019
Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs


November 9, 2020
Reported by Mr. Johnson, with an amendment
Strike out all after the enacting clause and insert the part printed in italic

AN ACT
To amend the Homeland Security Act of 2002 to establish a homeland intelligence doctrine for the Department of Homeland Security, and for other purposes.


1.Short titleThis Act may be cited as the Unifying DHS Intelligence Enterprise Act. 2.Homeland intelligence doctrine (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section:

210H.Homeland intelligence doctrine
(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Chief Intelligence Officer of the Department, in coordination with intelligence components of the Department, the Office of the General Counsel, the Privacy Office, and the Office for Civil Rights and Civil Liberties, shall develop and disseminate written Department-wide guidance for the processing, analysis, production, and dissemination of homeland security information (as such term is defined in section 892) and terrorism information (as such term is defined in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485)). (b)ContentsThe guidance required under subsection (a) shall, at a minimum, include the following:
(1)A description of guiding principles and purposes of the Department’s intelligence enterprise. (2)A summary of the roles, responsibilities, and programs of each intelligence component of the Department in the processing, analysis, production, or dissemination of homeland security information and terrorism information, including relevant authorities and restrictions applicable to each such intelligence component.
(3)Guidance for the processing, analysis, and production of such information. (4)Guidance for the dissemination of such information, including within the Department, among and between Federal departments and agencies, among and between State, local, Tribal, and territorial governments, including law enforcement, and with foreign partners and the private sector, consistent with the protection of privacy, civil rights, and civil liberties.
(5)A description of how the dissemination to the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) and Federal law enforcement of such information assists such entities in carrying out their respective missions. (c)FormThe guidance required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
(d)Annual reviewFor each of the 5 fiscal years beginning with the first fiscal year that begins after the date of the enactment of this section, the Secretary shall conduct a review of the guidance required under subsection (a) and, as appropriate, revise such guidance.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210G the following new item:


Sec. 210H. Homeland intelligence doctrine..
3.Comptroller General assessment
(a)Annual assessment requiredNot later than 1 year after the date of the enactment of this Act and again not later than 5 years thereafter, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of the degree to which guidance established pursuant to section 210H of the Homeland Security Act of 2002 (as added by section 2 of this Act) is implemented across the Department of Homeland Security. Such assessment should evaluate the extent to which such guidance is carried out in a manner that protects privacy, civil rights, and civil liberties. (b)Elements of assessmentIn conducting each assessment under subsection (a), the Comptroller General of the United States shall—
(1)use standard methodology and reporting formats in order to demonstrate and display any changes over time; and (2)include any other subject matter the Comptroller General determines appropriate.
(c)Access to relevant dataTo carry out this section, the Secretary of Homeland Security shall ensure that the Comptroller General of the United States has access to all relevant data. 4.Analysts for the Chief Intelligence OfficerParagraph (1) of section 201(e) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)) is amended by adding at the end the following new sentence: The Secretary shall also provide the Chief Intelligence Officer with a staff having appropriate expertise and experience to assist the Chief Intelligence Officer..


1.Short titleThis Act may be cited as the Unifying DHS Intelligence Components Act. 2.Homeland intelligence doctrine (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:

210H.Homeland intelligence doctrine
(a)DefinitionsIn this section— (1)the term intelligence has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003); 
(2)the term intelligence information includes—  (A)information within the scope of the information sharing environment established under section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485); 
(B)national intelligence, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003); and  (C)any other intelligence collected, gathered, processed, analyzed, produced, or disseminated by an intelligence component of the Department necessary to execute the mission and discharge the lawful preventive, protective, enforcement, or other responsibilities of the Secretary; and
(3)the term terrorism information has the meaning given that term in section 1016 of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485).  (b)Developing intelligence doctrineNot later than 180 days after the date of the enactment of this section, the Secretary shall—
(1)develop and disseminate written Department-wide intelligence doctrine for the intelligence components of the Department; (2)develop Department-wide policies, standards, and programs for— 
(A)training relating to the collection, processing, analysis, and dissemination of intelligence information, intelligence-related information, and terrorism information by personnel within the intelligence components of the Department; and (B)coordinating the intelligence and intelligence-related education of personnel within the intelligence components of the Department; and
(3)develop Department-wide policies for gathering and developing lessons learned relating to intelligence information, intelligence-related information, and terrorism information, disseminating the lessons learned to personnel within the intelligence components of the Department, and using the lessons learned to inform the further development of the intelligence doctrine. (c)ContentsThe intelligence doctrine, policies, standards, and programs required under subsection (b) shall, at a minimum, include the following:
(1)A description of the fundamental principles guiding the collection, processing, analysis, and dissemination of intelligence information by, and oversight of the intelligence activities of, the intelligence components of the Department. (2)A standardized terminology and summary describing roles, relationships, responsibilities, and processes relating to the collection, processing, analysis, production, and dissemination of intelligence information by, and oversight of the intelligence activities of, the intelligence components of the Department.
(3)The use of the intelligence doctrine as a foundation for and to inform the development of the Department-wide training and education referred to in subsection (b)(2), and the incorporation, as appropriate, of intelligence and intelligence-related exercises, best practices, and lessons learned. (4)Guidance for the dissemination of intelligence information, including within the Department, among and between Federal departments and agencies, among and between members of the intelligence community, among and between State, local, Tribal, and Territorial governments (including law enforcement agencies), with foreign partners, and with the private sector.
(5)The protection of privacy, civil rights, and civil liberties in the conduct of intelligence and intelligence-related activities by the intelligence components of the Department. (6)Any mission statements, strategic and planning documents, and other pertinent documents relevant to the organizational structure and guidance provided to the intelligence components of the Department.
(d)FormThe intelligence doctrine, policies, standards, and programs required under subsection (b) shall be disseminated in unclassified form, but may include a classified annex. (e)Review and revision (1)Required reviewsNot later than 1 year after the date of enactment of this section, and every year thereafter for 4 years, the Secretary shall conduct a review of and, as appropriate, revise the intelligence doctrine, policies, standards, and programs required under subsection (b).
(2)Subsequent reviewsAfter the end of the period described in paragraph (1), the Secretary shall conduct a review of and, as appropriate, revise the intelligence doctrine, policies, standards, and programs required under subsection (b) on an as needed basis.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after the item relating to section 210G the following:


Sec. 210H. Homeland intelligence doctrine..
3.Comptroller General assessment
(a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate and the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives a report—  (1)assessing the degree to which the intelligence doctrine, policies, standards, and programs established pursuant to section 210H of the Homeland Security Act of 2002 (as added by section 2 of this Act) are implemented across the Department of Homeland Security; 
(2)evaluating the extent to which the intelligence doctrine, policies, standards, and programs are carried out in a manner that protects privacy, civil rights, and civil liberties; and (3)incorporating an in-depth analysis, including an assessment of effectiveness and possible areas for improvement, of—
(A)the intelligence and intelligence-related training programs of the intelligence components of the Department (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)); (B)the utilization of other executive branch intelligence and intelligence-related training programs by the intelligence components of the Department;
(C)the utilization of international or a foreign nation’s intelligence and intelligence-related training programs by the intelligence components of the Department; and (D)the utilization of private sector intelligence and intelligence-related training programs by the intelligence components of the Department of Homeland Security. 
(b)Elements of assessmentIn conducting the assessment under subsection (a), the Comptroller General of the United States shall— (1)use standard methodology and reporting formats in order to demonstrate and display any variations between standards in effect before the date of enactment of this Act and standards in effect after the date of enactment of this Act; and
(2)include any other subject matter the Comptroller General determines appropriate. (c)Access to relevant dataThe Secretary of Homeland Security shall ensure that the Comptroller General of the United States has access to all data relevant to carrying out this section.
4.Analysts for the chief intelligence officerSection 201(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)(1)) is amended by adding at the end the following: The Secretary shall also provide the Chief Intelligence Officer with a staff having appropriate expertise and experience to assist the Chief Intelligence Officer.. 5.Savings clause (a)DefinitionIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 
(b)Savings clauseNothing in this Act or an amendment made by this Act shall affect or diminish— (1)the authority and responsibilities of the Commandant of the Coast Guard to—
(A)command or control the Coast Guard as an armed force; or (B)act as the head of an element of the intelligence community; or
(2)the authority of the Director of National Intelligence with respect to the Coast Guard as an element of the intelligence community.   November 9, 2020 Reported with an amendment 